PER CURIAM:
Sisters Paule Nadege Mbonji Eding and Astrid Eding, natives and citizens of Cameroon, petition for review of an order of the Board of Immigration Appeals (Board) denying their motion to reopen its previous order affirming the immigration judge’s denial of asylum, withholding of removal, and protection under the Convention Against Torture. We have reviewed the record and the Board’s order and find that the Board did not abuse its discretion in denying the Edings’ motion. See 8 C.F.R. § 1003.2(a) (2004). Accordingly, we deny the petition for review on the reasoning of the Board. See In re: Eding, No. A95-218-876; No. A95-225-199 (B.I.A. July 15, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED